J-S19003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    GRAZYNA SKLODOWSKA-GREZAK                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WIESLAW GREZAK                             :   No. 2718 EDA 2019

                Appeal from the Order Entered August 1, 2019
    In the Court of Common Pleas of Monroe County Civil Division at No(s):
                               5575 CV 2016,
                                751 DR 2005


BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                           FILED SEPTEMBER 18, 2020

       Grazyna Sklodowska-Grezak (“Wife”) appeals pro se from the August 1,

2019 order denying her petition for contempt and enforcement against

Wieslaw Grezak (“Husband”) and granting Husband’s competing petition for

contempt and the exclusive possession of the marital home. We affirm.

       On July 24, 1982, Husband and Wife married in Poland and subsequently

moved to Pennsylvania. Two children, both of whom are now adults, were

born of the marriage. On August 3, 2016, Wife initiated the instant proceeding

by filing a divorce complaint against Husband.1          As a component of the


____________________________________________


1  Wife initially filed a divorce complaint on August 30, 2005, but she
discontinued the divorce later that year. The instant divorce decree was
entered on March 28, 2019, and this Court affirmed the decree on January 24,
2020.
J-S19003-20


equitable distribution, on June 10, 2019, the trial court entered an order

granting Husband authority to list the marital home, where Wife continued to

reside, for sale. Husband secured a real estate agent for that purpose, and

on June 25, 2019, with the assistance of two state constables, he and the

agent went to the property to complete the listing process. Approximately

fifteen minutes after their arrival, Wife expelled the group from the property,

claiming to have obtained an injunction to stop the sale.

       Wife immediately filed a petition for contempt against Husband, who, in

light of Wife’s obstructions, countered with an emergency petition for

exclusive possession of the marital home and contempt. Thereafter, Wife filed

a motion to strike Husband’s emergency petition for exclusive possession and

to supplement her contempt petitions. On July 23, 2019, Husband filed an

unrelated petition for contempt regarding a March 28, 2019 order concerning,

inter alia, the liquidation of real property located in Poland.2

       Following an evidentiary hearing, on July 31, 2019, the trial court

entered the above-referenced order granting Husband’s emergency petition

for exclusive possession and contempt, and denying both of Wife’s petitions

and Husband’s petition for contempt filed on July 23, 2019. Specifically, the

court directed,



____________________________________________


2Wife does not challenge the portion of the August 1, 2019 order that denied
Husband’s petition for contempt relating to the property in Poland. Thus, we
do not address the merits of that decision in this appeal.

                                           -2-
J-S19003-20


     Commencing September 1, 2019, [Husband] shall enjoy exclusive
     possession of the marital residence located at 144 Wyndham Dr.,
     Cresco, PA 18326. In accordance with our June 10, 2019, order.
     [Husband] shall remain authorized to procure a realtor to list the
     marital residence at a price recommended by the realtor. If [Wife]
     refuses to sign the listing agreement or any other documents
     related to the listing, [Husband] shall remain authorized to sign
     said documents on [Wife’s] behalf. If prior to September 1, 2019,
     [Wife] signs a listing agreement and otherwise cooperates with
     the marketing, showing and sale of the marital residence, [she]
     shall be permitted to retain exclusive possession of the marital
     residence through the closing date. . . . However, [Husband]
     shall have sole and exclusive authority to list and sell the marital
     property located in Poland with the proceeds of that sale to be
     distributed to the parties in accordance with the equitable
     distribution schedule set forth in the divorce decree.

Trial Court Order, 8/1/19, (unnumbered at 2) (unnecessary capitalization

omitted).

     This timely appeal followed. The trial court did not direct Wife to file a

concise statement of errors complained of on appeal nor did it enter a trial

court opinion pursuant to Pa.R.A.P. 1925(a).

     Wife presents the following issues for our review:

     I.     Whether the trial court erred as a matter of law in
            determining there was sufficient evidence to find that wife
            failed to [comply with the June 10, 2019 order directing her
            to cooperate with the listing and sale of the marital home.]

     II.    Whether the trial court abused its discretion and erred as a
            matter of law in finding that Wife failed to comply with the
            court’s [order.]

     III.   Whether the trial court abused its discretion when it applied
            equitable principles to grant husband's petition for special
            relief?

Wife’s brief (unnumbered at 6).


                                     -3-
J-S19003-20


       As Wife’s list of questions presented included only one complete

statement, which was issue three, and the argument section of her brief is

marginally coherent, we gleaned the gravamen of issues one and two from

her statement of scope and standard of review.3 The crux of her argument is

that the trial court erred in finding her in contempt of the June 10, 2019 order

and by granting Husband’s request for special relief.4 We address those issues

collectively.

       We review a trial court’s decision to grant special relief in a divorce

action for an abuse of discretion. Prol v. Prol, 935 A.2d 547, 551 (Pa.Super.

2007). An abuse of discretion occurs “if, in resolving the issue for decision, it

misapplies the law or exercises its discretion in a manner lacking reason.” Id.

Similarly, “[i]n reviewing a trial court's finding on a contempt petition, we are



____________________________________________


3 As Wife failed to present any legal argument to support her contention that
the trial court applied equitable principles during the contempt proceedings,
the issue is waived. See In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011)
(quoting In re A.C., 991 A.2d 884, 897 (Pa.Super. 2010)) (“[W]here an
appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”). Wife’s pro se status does not save
her claim. Although we are willing to liberally construe materials filed by a
pro se litigant, “pro se status confers no special benefit upon the [Wife]. To
the contrary, any person choosing to represent himself in a legal proceeding
must, to a reasonable extent, assume that his lack of expertise and legal
training will be his undoing.” In re Ullman, 995 A.2d 1207, 1211–1212
(Pa.Super. 2010).

4 We note that Wife also appears to raise arguments relating to matters
unrelated to the order on appeal. We do not address the merits of those
grievances herein.

                                           -4-
J-S19003-20


limited to determining whether the trial court committed a clear abuse of

discretion. This Court must place great reliance on the sound discretion of the

trial judge when reviewing an order of contempt.” P.H.D. v. R.R.D., 56 A.3d

702, 706 (Pa.Super. 2012) (footnote omitted) (quoting Flannery v.

Iberti, 763 A.2d 927, 929 (Pa.Super.2000)).

      Moreover, “[t]o sustain a finding of civil contempt, the complainant must

prove . . . by a preponderance of the evidence: (1) that the contemnor had

notice of the specific order or decree which he is alleged to have disobeyed;

(2) that the act constituting the contemnor's violation was volitional; and (3)

that the contemnor acted with wrongful intent. Id at n.7.

      The certified record sustains both aspects of the trial court’s order that

Wife challenges in this appeal.    During the evidentiary hearing, Husband

established that, pursuant to the June 10, 2019 order permitting him to

proceed with the sale of the marital home, on June 25, 2019, he and Cookie

Lancia, the real estate agent who listed the property for sale, accompanied

two constables, Rick Porvaznik and Mike McCormack, to the property.

Although Husband provided Wife notice of their arrival and purpose, she

confronted the group, refused entry, and advised them that they were

trespassing on her property, which she declared was her domain. See N.T.,

7/31/19, at 15-16. Specifically, Constable Porvaznik testified,

      [Husband], Cookie Lancia, myself, and [Constable] McCormack.
      We arrived at the property, we pulled in to the driveway. A few
      minutes later[, Wife] pulled in, she jumped out of the car and
      yelled, “The court order is invalid, you're trespassing, get off my

                                     -5-
J-S19003-20


      property.” And I looked at everyone and said, Let’s go, she
      doesn't want us here, we’re going to get off the property. Which
      we did. And then at that point, . . . she blocked the driveway with
      her vehicle.

Id. at 16-17. Significantly, Constable Porvaznik had no recollection of Wife

informing the group that she was not provided notice of their arrival.

      Constable McCormack also testified during the hearing. In addition to

corroborating Constable Porvaznik’s account of the episode, he added,

      [A]pproximately ten minutes after we got on the property[,] the
      wife had shown up and stated that she was the sole owner of the
      property. She also stated that she had an injunction to stop the
      sale of the property, that we were trespassing and if we did not
      leave immediately that we would be sued, [and] we would be
      arrested[.]

Id. at 26-27. Based on the preceding testimony, the trial court entered the

above-referenced order that, inter alia, found Wife in contempt and granted

Husband exclusive possession of the marital residence unless Wife cooperated

with the listing, marketing, and sale of the property.

      Preliminarily, we do not discern an abuse of discretion in the trial court’s

decision to award Husband exclusive possession of the marital home in order

to facilitate the sale of the property. The certified record reveals that Mother

has continually obstructed the sale of the residence, conduct that necessitated

the June 10, 2019 order that she was subsequently accused of violating. Thus,

the trial court exercised its discretion reasonably in configuring special relief

to curtail Mother’s obstructionism and provide Husband temporary and

conditional possession of the home in order to advance its sale.


                                      -6-
J-S19003-20


      Furthermore, as it relates to the finding of contempt against Wife, the

foregoing evidence demonstrates that Wife contravened the trial court’s June

10, 2019 order directing her to comply with the listing and sale of the marital

home.   Specifically, on June 25, 2019, Husband, two constables, and the

realtor went to the residence pursuant to a trial court order and Wife, acting

under the feigned authority of a fictional injunction, demanded that they leave

her property or face arrest for trespassing.        The preponderance of the

evidence bears out that Wife had notice of the June 10, 2019 order and

purposely expelled Husband and his companions from the property.

Moreover, her deliberate dishonesty demonstrates wrongful intent.          Cf.

Cunningham v. Cunningham, 182 A.3d 464, 471 (Pa.Super. 2018) (“If the

alleged contemnor is unable to perform and has, in good faith, attempted to

comply with the court order, then contempt is not proven.”). Since Husband

established the three elements of contempt, we reject Wife’s contrary

assertion that the evidence was insufficient. P.H.D. v. R.R.D., 56 A.3d 702,

706 n.7 (Pa.Super. 2012) (listing elements of contempt as (1) notice of

specific order; (2) volitional violation; and (3) wrongful intent).

      For all of the forgoing reasons, we affirm the order finding Mother in

contempt and granting Husband’s request for special relief.

      Order affirmed.




                                      -7-
J-S19003-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/20




                          -8-